*180Opinion.
HARLAN, J.—
The contract, exhibited with the bill and which is the basis of this suit, is a contract upon its face between a professional prize-fighter and his manager, and relates to the promotion, management and sharing of the profits of “prize fights and other exhibitions.”
Under a covenant in the contract by the pugilist “that he will not during its continuance engage in any prize fight or other exhibition without the written consent” of the manager, the latter seeks by this bill to enjoin the pugilist from engaging or participating in a boxing contest at Prospect Park, Maryland, on August 5, 1901.
The ground on which the injunction is asked is that the plaintiff is without appropriate remedy at law for the breach of this covenant, and that no compensation in damages in any proceedings at law can be arrived at or ascertained. He is not interested in stopping an exhibition of alleged illegal or immoral tendencies, and the power of the court to enjoin such an exhibition is not the question in this case. The sole inquiry is. as to the plaintiff’s right to prevent the breach of the contract which he exhibits.
In my opinion the relief sought must be refused, not out of tenderness to the defendant, but because the contract, the enforcement of which is negatively sought, is not one to which a court of equity will lend its aid — “ex pacto illicito non oritur actio.”
The injunction asked will be denied and the bill dismissed with costs.